Exhibit 10.4

 

ROANOKE ELECTRIC STEEL CORPORATION

2005 STOCK INCENTIVE PLAN

 

PERFORMANCE GRANT

AGREEMENT

 

AWARDED TO  

AWARD DATE

 

January 28, 2005

  PERFORMANCE SHARES SOCIAL SECURITY NUMBER   PERFORMANCE PERIOD    

 

The Compensation Committee of the Board of Directors of Roanoke Electric Steel
Corporation (the “Company”) grants to you (“the Participant”) pursuant to the
Company’s 2005 Stock Incentive Plan (the “Plan”) a Performance Grant of
Performance Shares pursuant to Section 10 of the Plan. Each Performance Share
that becomes vested under the terms of this Performance Grant shall entitle you
to receive one share of common stock of the Company (“Company Stock”), except as
otherwise provided below. The Performance Shares granted under this Performance
Agreement (“Agreement”) are subject to the performance conditions and other
restrictions set forth below.

 

This Agreement incorporates the terms of the Plan, and in the case of any
conflict between the Plan and this Agreement, the terms of the Plan shall
control. All terms not otherwise defined in this Agreement shall have the
meaning assigned to them in the Plan. The terms of the Performance Grant are as
follows:

 

1. Vesting and Amount of Performance Shares. If the Participant remains in
continuous employment with the Company or any of its subsidiaries from the Award
Date to last day of the Performance Period, a percentage of the Performance
Shares specified above (the “Base Number”) shall become vested as follows:

 

  (a) The number of Performance Shares which shall become vested Performance
Shares shall be determined under the following schedule by multiplying the Base
Number by the percentage that corresponds to the Company’s Relative Average
Return on Invested Capital for the Performance Period, and rounding to the
nearest whole share:

 

Company’s Relative Average

Return on Invested Capital

(expressed as a percentile of

that of the Comparison Group)

--------------------------------------------------------------------------------

 

Percentage of Base Number of

Performance Shares that

Become Vested

--------------------------------------------------------------------------------

95th

  200%

90th

  175%

85th

  150%

80th

  125%

75th

  100%

70th

    90%

65th

    80%

60th

    70%

55th

    60%

50th

    50%

45th

    25%

Below 45th

      0%



--------------------------------------------------------------------------------

  (b) If the Participant dies, becomes Disabled or Retires while employed with
the Company or any of its subsidiaries, but prior to the end of the Performance
Period, the Participant shall be deemed to have continued in employment with the
Company and its subsidiaries through the end of the Performance Period. In the
case of death or Disability, the Participant shall be vested in the same number
of Performance Shares in which the Participant would have become vested had the
Participant actually remained in continuous employment until the end of the
Performance Period. Where the Participant Retires, the Participant shall be
vested in Performance Shares equal to the product of:

 

(1) the number of Performance Shares in which the Participant would have become
vested had the Participant actually remained in continuous employment until the
end of the Performance Period, and

 

(2) a fraction, the numerator of which is the number of days which the
Participant had worked during the Performance Period and the denominator of
which is the total number of days in the Performance Period.

 

For purposes of this Paragraph 1, “Retires” means the Participant’s termination
of employment after (A) having attained age 55 and completing 10 years of
service or (B) having attained age 62.

 

  (c) Notwithstanding the foregoing, no more than 25% of the Participant’s Base
Number shall become vested Performance Shares if the Company’s Average Return on
Invested Capital for the Performance Period is less than zero.

 

  (d) The target award payment shall be shares of Company Stock equal to 100% of
the Participant’s Base Number and the maximum award payment shall be shares of
Company Stock equal to 200% of the Participant’s Base Number.

 

2. Forfeiture of Performance Shares. Any Performance Shares that do not become
vested pursuant to Paragraph 1 will be forfeited.

 

3. Settlement of Performance Shares. Vested Performance Shares will be settled
as soon as practicable after the Compensation Committee has determined and
certified in writing the Company’s Relative Average Return on Invested Capital
for the Performance Period, but in no event later than the date that is two and
one-half (2 ½) months following the last day of the Performance Period. Subject
to Paragraph 8 (pertaining to the withholding of taxes), for each vested
Performance Share settled pursuant to this Paragraph 3, the Company shall issue
one share of Company Stock and cause to be delivered to the Participant one or
more unlegended, freely-transferable stock certificates in respect of such
shares issued upon settlement of the vested Performance Shares.

 

4. Nontransferability of the Performance Shares. The Performance Shares shall
not be transferable by the Participant by means of sale, assignment, exchange,
encumbrance, pledge, hedge or otherwise. Company Stock issued in settlement of
the Participant’s vested Performance Shares shall be freely-transferable.

 

5. Rights as a Shareholder. The Participant shall not be entitled to any rights
of a shareholder with respect to the Performance Shares. No adjustment to the
Participant’s Performance Shares shall be made nor shall any credit be provided
to reflect any cash dividends declared or paid with respect to Company Stock
during the Performance Period.

 

6. Adjustment in the Event of Change in Stock; Change in Control. In the event
of any change in corporate capitalization, such as a stock split or a corporate
transaction, such as any merger, consolidation, separation, including a
spin-off, any reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Internal Revenue Code of 1986
(the “Code”)) or any partial or complete liquidation of the Company, the number
of Performance Shares shall be equitably adjusted by the Committee as it may
deem appropriate in its sole discretion. The determination of the Committee
regarding any such adjustment will be final and conclusive.

 

2



--------------------------------------------------------------------------------

In addition, in the event of a Change in Control, 100% of the Participant’s Base
Number of Performance Shares shall become vested Performance Shares. The Company
shall settle such vested Performance Shares by making a single lump sum cash
payment to the Participant equal to the aggregate Fair Market Value (determined
as of the last trading day immediately preceding the Change in Control date) of
shares of Company Stock equal in number to the Participant’s vested Performance
Shares. Such payment will be made within 15 days following the Change in Control
date (the “Change in Control Payment Date”). However, if Section 409A of the
Code applies to this Agreement and payment would not be permitted under Section
409A of the Code at the Change in Control Payment Date, the payment will be made
(i) within 15 days following the Participant’s separation from service with the
Company or its subsidiaries (or in accordance with the six month delay in
payment rule for key employees of Section 409A of the Code, to the extent that
rule is applicable), or (ii) within 15 days following the end of the Performance
Period if the Participant has not separated from service with the Company or its
subsidiaries..

 

If during the Performance Period the Participant’s primary employment is with a
subsidiary of the Company, the term Change of Control shall include an event
described in Section 2(d)(iii) or Section 2(d)(iv) of the Plan which occurs with
respect to such subsidiary while the subsidiary is the Participant’s primary
employer.

 

6A. Payment of Transfer Taxes, Fees and Other Expenses. The Company will pay any
and all original issue taxes and stock transfer taxes that may be imposed on the
issuance of shares of Company Stock received by the Participant in connection
with settlement of the Participant’s vested Performance Shares, together with
any and all other fees and expenses necessarily incurred by the Company in
connection therewith.

 

7. Other Restrictions.

 

  (a) The Performance Shares shall be subject to the requirement that, if at any
time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Company Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body, then in any such event, the grant of
Performance Shares shall not be effective unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

 

  (b) The Participant acknowledges that the Participant is subject to the
Company’s policies regarding compliance with securities laws, including but not
limited to its Trading Policy (as in effect from time to time and any successor
policies), and, pursuant to these policies, if the Participant is on the
Company’s insider list, the Participant shall be required to obtain
pre-clearance from the Company’s General Counsel prior to purchasing or selling
any of the Company’s securities, including any shares issued upon settlement of
vested Performance Shares, and may be prohibited from selling such shares other
than during an open trading window. The Participant further acknowledges that,
in its discretion, the Company may prohibit the Participant from selling such
shares even during an open trading window if the Company has concerns over the
potential for insider trading.

 

8. Taxes and Withholding. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal, state,
local or foreign income tax purposes with respect to any Performance Shares, the
Participant shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld with respect
to such amount. The obligations of the Company under this Agreement shall be
conditioned on compliance by the Participant with this Paragraph 8, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment otherwise due to the Participant, including deducting
such amount from the delivery of shares of Company Stock issued upon settlement
of the Performance Shares that gives rise to the withholding requirement.

 

3



--------------------------------------------------------------------------------

9. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Participant:

 

If to the Company:

   

Roanoke Electric Steel Corporation

   

PO Box 13948

   

Roanoke, VA 24038

   

Attention: General Counsel

/Corporate Secretary

   

Facsimile: (540) 983-7284

 

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 9. Notice and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Participant consents to electronic delivery
of documents required to be delivered by the Company under the securities laws.

 

10. Effect of Agreement. Except as otherwise provided hereunder, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and the term “Company” shall include any successor
company.

 

11. Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the Commonwealth
of Virginia without reference to principles of conflict of laws, as applied to
contracts executed in and performed wholly within the Commonwealth of Virginia.
In addition to the terms and conditions set forth in this Agreement, the
Performance Shares are subject to the terms and conditions of the Plan, which is
hereby incorporated by reference.

 

12. Severability. The invalidity or enforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

13. Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, or any matters as to which this Agreement is silent, the Plan
shall govern including, without limitation, the provisions thereof pursuant to
which the Committee has the power, among others, to (i) interpret the Plan, (ii)
prescribe, amend and rescind rules and regulations relating to the Plan, and
(iii) make all other determinations deemed necessary or advisable for the
administration of the Plan.

 

14. Amendment. Except as otherwise provided in Section 16 of the Plan, this
Agreement may not be modified, amended or waived except by an instrument in
writing signed by both parties hereto. The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
such party of a provision of this Agreement.

 

15. Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.

 

16. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.

 

17. No Right to Continued Employment. Neither the Plan nor this Agreement
confers upon you any right to continue as an employee of the Company or of any
subsidiary of the Company, or limits in any respect the right of the Company or
any subsidiary of the Company to terminate your employment, or modify the terms
of such employment. This Agreement does not guarantee your employment with the
Company or with any subsidiary of the Company during the period in which it is
in effect

 

4



--------------------------------------------------------------------------------

18. Definitions. As used in this Agreement, the following capitalized terms have
the meanings indicated:

 

  (a) “Average Invested Capital” means, for a Performance Year, the average of
the Invested Capital measured as of the beginning of the first day and the end
of the last day of the Performance Year.

 

  (b) “Average Return on Invested Capital” means the sum of the Return on
Invested Capital for each Performance Year of a company which ends with or
within the Performance Period, divided by the number of years in the Performance
Period.

 

  (c) “Award Date” means that date on which Performance Shares are awarded to
the Participant. For purposes of this Agreement, the Award Date is January 28,
2005.

 

  (d) “Comparison Group” means those companies in the custom peer group approved
by the Committee and listed on Schedule A to this Agreement. Adjustments will
not be made to the performance of the Comparison Group to reflect composition
changes during the Performance Period.

 

  (e) “Invested Capital” means, as of any date, shareholders’ equity, plus
long-term debt (including the current portion of such debt.

 

  (f) “Net Income” means the income before extraordinary items and discontinued
operations.

 

  (g) “Performance Period” means the one-year period beginning on November 1,
2004 and ending on October 31, 2005.

 

  (h) “Performance Share” means a right to receive a share of Company Stock,
subject to the conditions and restrictions described in this Agreement.

 

  (i) “Performance Year” means, for the Company, its fiscal year. For companies
in the Comparison Group, “Performance Year” means the 12-month period set forth
on Schedule A to this Agreement under the column titled “Performance Year”.

 

  (j) “Relative Average Return on Invested Capital” means the Company’s Average
Return on Invested Capital relative to the Average Return on Invested Capital
for the companies comprising the Comparison Group, expressed as a percentile
ranking.

 

  (k) “Return on Invested Capital” means for a company’s Performance Year, Net
Income divided by Average Invested Capital.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed, as of
the Award Date shown above.

 

ROANOKE ELECTRIC STEEL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

 

I hereby acknowledge receipt of this Agreement, a copy of the 2005 Stock
Incentive Plan and a copy of the Plan’s prospectus.

 

Signature:

 

 

--------------------------------------------------------------------------------

     

            Date:                     

   

«Name»

       

 

5



--------------------------------------------------------------------------------

SCHEDULE A

 

ROANOKE ELECTRIC STEEL CORPORATION

 

2005 STOCK INCENTIVE PLAN

 

PERFORMANCE GRANT AGREEMENT

 

CUSTOM PEER GROUP

(S&P GICS, Sub-Industry Steel, US Companies, US Primary Issue)

(GICS Code 15104050)*

 

    

Company

--------------------------------------------------------------------------------

  

Ticker

Symbol

--------------------------------------------------------------------------------

  

Last Day of

Fiscal Year

--------------------------------------------------------------------------------

  

Performance Year

--------------------------------------------------------------------------------

1   

ACME METALS INC

  

AMIIQ

  

December 31

  

October 1 – September 30

2   

AK STEEL HOLDING CORP

  

AKS

  

December 31

  

October 1 – September 30

3   

ALLEGHENY TECHNOLOGIES INC

  

ATI

  

December 31

  

October 1 – September 30

4   

ATCHISON CASTING CORP

  

AHNCQ

  

June 30

  

October 1 – September 30

5   

BAYOU STEEL CORP -CL A

  

BYUA

  

September 30

  

October 1 – September 30

6   

CARPENTER TECHNOLOGY CORP

  

CRS

  

June 30

  

October 1 – September 30

7   

CASTLE (A M) & CO

  

CAS

  

December 31

  

October 1 –September 30

8   

CENTRAL STEEL & WIRE CO

  

CSTW

  

December 31

  

October 1 – September 30

9   

CLEVELAND-CLIFFS INC

  

CLF

  

December 31

  

October 1 – September 30

10   

COLD METAL PRODUCTS INC

  

CMPI

  

March 31

  

October 1 – September 30

11   

COMMERCIAL METALS

  

CMC

  

August 31

  

September 1 – August 31

12   

FRIEDMAN INDUSTRIES

  

FRD

  

March 31

  

October 1 – September 30

13   

GENEVA STEEL HLDGS CORP

  

GNVHQ

  

September 30

  

October 1 – September 30

14   

GERDAU AMERISTEEL CORP

  

GNA

  

December 31

  

October 1 – September 30

15   

GIBRALTAR INDUSTRIES INC

  

ROCK

  

December 31

  

October 1 – September 30

16   

GRAFTECH INTERNATIONAL LTD

  

GTI

  

December 31

  

October 1 – September 30

17   

GREAT NORTHERN IRON ORE PPTY

  

GNI

  

December 31

  

October 1 – September 30

18   

HAYNES INTERNATIONAL INC

  

HYNI

  

September 30

  

October 1 – September 30

19   

HUNTCO INC -CL A

  

3HCOIQ

  

December 31

  

October 1 – September 30

20   

INTERNATIONAL STEEL GRP INC

  

ISG

  

December 31

  

October 1 – September 30

21   

KENTUCKY ELECTRIC STEEL INC

  

KESIQ

  

September 29**

  

October 1 – September 30**

22   

KEYSTONE CONS INDUSTRIES INC

  

KESNQ

  

December 31

  

October 1 – September 30

23   

LTV CORP

  

3LTVCQ

  

December 31

  

October 1 – September 30

24   

MARK HOLDINGS INC

  

MHDG

  

June 30

  

October 1 – September 30

25   

MESABI TRUST

  

MSB

  

January 31

  

November 1 – October 31

26   

METAL MANAGEMENT INC

  

MTLM

  

March 31

  

October 1 – September 30

27   

METALS USA INC

  

MUSA

  

December 31

  

October 1 – September 30

28   

MMI PRODUCTS INC

  

9701B

  

January 3**

  

October 1 – September 30**

29   

MORTON INDUSTRIAL GRP INC

  

3MGRP

  

December 31

  

October 1 – September 30

30   

NATIONAL STEEL CORP -CL B

  

3NSTLQ

  

December 31

  

October 1 – September 30

31   

NEENAH FOUNDRY CO

  

0271B

  

September 30

  

October 1 – September 30

32   

NIAGARA CORP

  

NGCD

  

December 31

  

October 1 – September 30

33   

NN INC

  

NNBR

  

December 31

  

October 1 – September 30

34   

NORTHWEST PIPE CO

  

NWPX

  

December 31

  

October 1 – September 30

35   

NUCOR CORP

  

NUE

  

December 31

  

October 1 – September 30

36   

OLYMPIC STEEL INC

  

ZEUS

  

December 31

  

October 1 – September 30

37   

OREGON STEEL MILLS INC

  

OS

  

December 31

  

October 1 – September 30

38   

PAV REPUBLIC INC-REDH

  

RSBQ

  

December 31

  

October 1 – September 30

39   

QUANEX CORP

  

NX

  

October 31

  

November 1 – October 31



--------------------------------------------------------------------------------

    

Company

--------------------------------------------------------------------------------

  

Ticker
Symbol

--------------------------------------------------------------------------------

  

Last Day of

Fiscal Year

--------------------------------------------------------------------------------

  

Performance Year

--------------------------------------------------------------------------------

40   

ROUGE INDUSTRIES INC

  

RGIDQ

  

December 31

  

October 1 – September 30

41   

RYERSON TULL INC

  

RT

  

December 31

  

October 1 – September 30

42   

SCHNITZER STEEL INDS -CL A

  

SCHN

  

August 31

  

September 1 – August 31

43   

STEEL DYNAMICS INC

  

STLD

  

December 31

  

October 1 – September 30

44   

STEEL TECHNOLOGIES

  

STTX

  

September 30

  

October 1 – September 30

45   

SYNALLOY CORP

  

SYNL

  

January 3**

  

October 1 – September 30**

46   

THERMODYNETICS INC

  

3TDYN

  

March 31

  

October 1 – September 30

47   

UNITED STATES STEEL CORP

  

X

  

December 31

  

October 1 – September 30

48   

UNVL STAINLESS & ALLOY PRODS

  

USAP

  

December 31

  

October 1 – September 30

49   

WEBCO INDUSTRIES INC

  

WEBO

  

July 31

  

November 1 – October 31

50   

WEIRTON STEEL CORP

  

WRTLQ

  

December 31

  

October 1 – September 30

51   

WHEELING PITTSBURGH CORP

  

WPSC

  

December 31

  

October 1 – September 30

52   

WHX CORP

  

WHX

  

December 31

  

October 1 – September 30

53   

WILLIAMS INDUSTRIES INC

  

WMSI

  

July 31

  

November 1 – October 31

54   

WORTHINGTON INDUSTRIES

  

WOR

  

May 31

  

September 1 – August 31

--------------------------------------------------------------------------------

 * As of January 27, 2005, with the exception of Gerdau Ameristeel Corp., which
as of such date is not included in this index.

** These companies have 52/53 week fiscal years, so the actual beginning and
ending date of each fiscal year, and, thus, each quarter may vary from year to
year. The actual beginning and ending dates to be included in the column will be
adjusted, as necessary from year-to-year.